COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-343-CV


IN THE INTEREST OF E.H.,

A MINOR CHILD

                                          ------------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant M.J. appeals from the trial court’s order awarding permanent

managing conservatorship of her then seventeen-year-old son E.H. to the Texas

Department of Family and Protective Services. The trial court did not order

M.J. to pay child support. Because E.H.’s eighteenth birthday was on May 29,

2008, there is no longer any live dispute.2


      1
          … See T EX. R. A PP. P. 47.4.
      2
      … See T EX. F AM. C ODE A NN. §§ 101.003 (defining child as “a person
under 18 years of age who is not and has not been married or who has not had
     We therefore dismiss this appeal as moot.3




                                         PER CURIAM

PANEL F: DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.

DELIVERED: June 12, 2008




the disabilities of minority removed for general purposes”) (emphasis added),
263.404 (providing that “[t]he court may render a final order appointing the
department as managing conservator of the child“) (Vernon 2002) (emphasis
added).
     3
       … See Ngo v. Ngo, 133 S.W.3d 688, 691–92 (Tex. App.—Corpus
Christi 2003, no pet.); Kennedy v. Kennedy, 125 S.W.3d 14, 21 (Tex.
App.—Austin 2002, pet. denied), cert. denied, 540 U.S. 1178 (2004); In re
B.R., 822 S.W.2d 103, 107 n.1 (Tex. App.—Tyler 1991, writ denied).

                                     2